IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 38851

STATE OF IDAHO,                                )     2012 Unpublished Opinion No. 390
                                               )
       Plaintiff-Respondent,                   )     Filed: March 5, 2012
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
REBECCA LYNN ADAMS,                            )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge

PER CURIAM
       Rebecca Lynn Adams pled guilty to aggravated battery. I.C. § 18-903, 18-907(1)(a).
The district court withheld judgment and placed Adams on probation for fifteen years. Adams
admitted to violating the terms of her probation. The district court revoked Adams’s withheld
judgment and sentenced her to a unified term of six years, with a minimum period of
confinement of two years. However, the district court suspended the sentence and placed Adams
on probation. Adams again admitted to violating the terms of her probation. The district court
revoked Adams’s probation, ordered execution of her sentence, but retained jurisdiction.
Following successful completion of the retained jurisdiction program, the district court again
placed Adams on probation. Thereafter, Adams again admitted to violating the terms of her



                                               1
probation. The district court revoked probation and ordered execution of Adams’s sentence.
Adams filed an I.C.R. 35 motion, which the district court denied. Adams appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Adams’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Adams’s Rule 35 motion is affirmed.




                                               2